Citation Nr: 0527768
Decision Date: 10/13/05	Archive Date: 01/12/06

Citation Nr: 0527768	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-28 993	)	DATE OCT 13 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for bilateral lattice 
degeneration.  

2.  Entitlement to service connection for bilateral glaucoma, 
to include on a secondary basis.  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to June 
1980.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the veteran's claim for service connection 
for bilateral glaucoma.  The RO also denied a compensable 
rating for bilateral lattice degeneration, and a more recent 
July 2003 decision of the RO in Hartford, Connecticut, denied 
service connection for bilateral hearing loss.


VACATUR

In his September 2003 substantive appeal (VA Form 9), 
concerning his claims for bilateral lattice degeneration and 
bilateral glaucoma, the veteran requested a hearing at the RO 
before a Member of the Board (Veterans Law Judge (VLJ)).  
This type of hearing is often called a travel Board hearing.  
But in an attachment received on that same day, he requested 
a hearing at the RO before a local Decision Review Officer 
(DRO) and a videoconference hearing before a VLJ.  He waived 
his right to a travel Board hearing.  

In March 2004 the RO notified the veteran that his hearing 
before a DRO would be conducted in April 2004.  And that 
hearing was indeed conducted, as scheduled, and a transcript 
of that proceeding is of record.  

On the day that the DRO hearing was conducted the veteran 
filed another VA Form 9, concerning his claim for bilateral 
hearing loss, wherein he requested a videoconference hearing 
for this claim, too.

Following a February 2005 Supplemental Statement of the Case 
(SSOC), addressing all three claims, the veteran's 
representative submitted a VA Form 646 in April 2005 
requesting that the veteran's videoconference hearing be 
expedited.

A May 2005 RO letter notified the veteran that his travel 
Board hearing was scheduled for August 23, 2005.

Received in June 2005 was a document, signed by the veteran, 
wherein he stated his wish to withdraw his request for a 
personal or video hearing before a VLJ and have his appeal 
considered on the existing record because at that point in 
time he had no way of getting to his hearing.  

The Board issued a decision on July 11, 2005, denying a 
compensable rating for bilateral lattice degeneration, and 
denying service connection for bilateral glaucoma - to 
include on a secondary basis, and service connection for 
bilateral hearing loss disability.  

Subsequently, the veteran appeared at the RO for an August 
23, 2005, videoconference hearing.  And he requested that the 
Board's July 11, 2005, decision be vacated.  

VA regulations state the Board may vacate an appellate 
decision at any time upon the Board's own motion, due to a 
denial of due process.  38 C.F.R. § 20.904(a) (2004).  Thus, 
since the veteran had requested several different types of 
hearings, including those chaired by the Board, before the 
Board issued its decision denying his claims on July 11, 
2005, the Board's prior decision did not have the benefit 
of his hearing testimony.  And he since has testified at a 
hearing before the Board.  So the Board's prior decision must 
be vacated and his hearing testimony considered.

Accordingly, the July 11, 2005, decision of the Board is 
hereby vacated.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0518715	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to a compensable evaluation for bilateral lattice 
degeneration.

Entitlement to service connection for bilateral glaucoma, to 
include on a secondary basis.

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to June 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, and a July 2003 rating 
decision by the Hartford, Connecticut, RO.

In April 2004, a hearing before a Decision Review Officer was 
held at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's bilateral lattice degeneration is not 
productive of any symptom or functional impairment.  

2.  Glaucoma was not present in service, nor is it 
etiologically related to service or service-connected 
disability.

3.  Hearing loss disability was found on service entrance 
examination; it did not increase in severity during service 
or as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
lattice degeneration have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.78, Diagnostic Code 6011 (2004).

2.  Bilateral glaucoma was not incurred in or aggravated by 
active duty, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

3.  Hearing loss disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statements of the case, 
supplemental statement of the case, and letters dated in May 
2002 and July 2003 from the RO, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, appropriate VA examinations and opinions have been 
obtained with respect to the veteran's eye claims.  
Furthermore, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  Neither the veteran nor 
his representative has identified any outstanding evidence or 
information that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  The Board acknowledges that the 
veteran has not been afforded a VA examination to determine 
the etiology of his bilateral hearing loss.  In the Board's 
opinion such an examination is not required in this case.  In 
this regard, the Board notes that the medical evidence of 
record shows that the veteran's hearing loss disability was 
found on the examination for entrance onto active duty.  
There is no indication in service medical records or the 
post-service medical evidence that the disability increased 
in severity during or as a result of service.  In fact there 
is no post-service medical evidence of hearing loss until 
more than 20 years following the veteran's discharge from 
service.  Therefore, the Board has concluded that the medical 
evidence of record is sufficient to decide this claim, and 
there is no reasonable possibility that the results of a VA 
examination would substantiate the claim.  Accordingly, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided VCAA letters prior to the initial adjudication of 
these claims.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected bilateral lattice degeneration.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, except as noted below.  

Service medical records show that according to the enlistment 
exam, audiometer readings were as follows:





1000
2000
3000
4000
Right 
Ear

20
20
Not 
tested
40
Left 
Ear

20
20
Not 
tested
35

Service medical records are otherwise negative for complaints 
or findings with respect to glaucoma or the veteran's 
hearing.  

A June 2000 VA progress note states that the veteran was 
jumped on June 23, 2000, and he was hit in the right eye.  He 
could not see out of the right eye.  Examination revealed 
clear corneas.  Both pupils were sluggish.  The right eye 
showed deep cupping of the disc.  There was no vitreous 
hemorrhage.  The retina was intact and no definite detachment 
was seen.  There was possible optic nerve damage.  Visual 
field of the right eye was severely limited.  The left eye 
showed deep cupping, exposed lamina, and the retina was 
intact.  A follow-up visit noted the following impression:  
1.  primary open-angle glaucoma; 2.  decreased vision right 
eye due to  glaucoma; 3.  right orbital floor fracture, non-
displaced.

A September 2000 follow-up VA eye clinic note states that the 
veteran has glaucoma, for which aggressive treatment is 
needed.  

A January 2001 VA eye preoperative report notes that the 
veteran is blind in his right eye due to glaucoma and 
traumatic optic neuropathy.  It is also noted that he has 
glaucoma in his right eye.  

A January 2001 VA outpatient note states that pure tone 
audiometry thresholds were consistent with normal hearing in 
the speech range and a mild to moderate high frequency 
hearing loss.  Speech recognition scores were excellent.  
Because pure tone thresholds were not in agreement with other 
results, further testing was recommended.  

A February 2001 VA audiology progress note indicates that the 
veteran had normal auditory brainstem response.  Distortion-
product otoacoustic emissions were present below 2000 hertz 
in the right ear, which was consistent with, at most, a mild 
hearing loss.

A May 2002 VA exam report notes that the veteran has had 
glaucoma since 1999.  The diagnoses were advanced glaucoma in 
each eye, traumatic optic neuropathy of the right eye, legal 
blindness, and mild pigmentary lattice in each eye.

A July 2003 VA exam report states that the veteran is a 
monocular patient with end-stage glaucoma.  

The report of a November 2004 VA examination notes that the 
veteran's glaucoma is advanced and essentially stable.  

In February 2005, the VA physician who conducted the November 
2004 eye exam noted that there is no direct association 
between lattice degeneration and glaucoma for the veteran.  
Furthermore, the physician opined that there is no evidence 
that the lattice degeneration has progressed to retinal 
detachment.

III.  Analysis

A.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.
The veteran's bilateral lattice degeneration is currently 
rated as noncompensably disabling under 38 C.F.R. § 4.78, 
Diagnostic Code 6011.  Under that code a 10 percent rating is 
warranted for localized scars, atrophy or irregularities of 
the retina which are centrally located, with irregular, 
duplicated, enlarged, or diminished image.  

The veteran is currently blind in his right eye and has 
severe glaucoma, bilaterally.  The May 2002 VA examiner noted 
mild pigmentary lattice in each eye.  However, there is no 
medical evidence of any treatment for bilateral lattice 
degeneration, or scars, atrophy or irregularities of the 
retina.  In fact, all medical evidence shows that both retina 
are intact.  Therefore, a compensable rating under this code 
is not warranted.

The Board has also considered whether the veteran could 
receive a compensable rating under any other eye code but has 
found none.  In this regard, the Board notes that the medical 
evidence shows that the veteran's current visual impairment 
and eye symptoms are not related to the lattice degeneration.  
It is clear that the service-connected condition is not 
productive of any appreciable functional impairment. 

B.  Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Bilateral Glaucoma

The veteran contends that he is entitled to service 
connection for bilateral glaucoma either because it was 
present in service or because it is due to his bilateral 
lattice degeneration.

Service medical records are negative for any complaints or 
findings with respect to glaucoma.  The first post-service 
medical evidence of glaucoma is in 1999, which is nearly 20 
years after the veteran was discharged from active duty.  He 
has not alleged that he was diagnosed earlier.  There is no 
medical opinion of record linking the glaucoma with the 
veteran's active duty or service-connected disability.  

With respect to the veteran's contention that his glaucoma is 
due to his bilateral lattice degeneration, there is a VA 
medical opinion on point.  In February 2005 the physician who 
conducted the November 2004 VA exam stated that there is no 
clear association between lattice degeneration and subsequent 
glaucoma; therefore, it is unlikely that the veteran's 
glaucoma is related to his service-connected lattice 
degeneration.  

Accordingly, service connection is not in order for bilateral 
glaucoma.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

Bilateral Hearing Loss Disability

The veteran contends that he is entitled to service 
connection for hearing loss disability because his hearing 
disability, noted on the enlistment exam, was aggravated by 
his duties in the forward gun mount during active duty.  

The veteran was noted to have hearing loss on the enlistment 
examination.  There is no other reference to hearing 
impairment in service medical records and there is no post-
service medical evidence of hearing impairment until more 
than 20 years following the veteran's discharge from service.  
There is no medical evidence suggesting that the veteran's 
hearing loss began in service, increased in severity during 
service or that it is etiologically related to service, to 
include noise exposure in service.  

Accordingly, service connection is not in order for hearing 
loss disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for bilateral lattice 
degeneration is denied.

Entitlement to service connection for bilateral glaucoma, to 
include on a secondary basis, is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs



 
 
 
 
